Citation Nr: 1538753	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) secondary to military sexual trauma.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran service on active duty from April 1987 to August 1987.  She had additional periods of Army Reserve service. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from June 2009 (knee) and July 2010 (psychiatric) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The June 2009 rating decision granted entitlement to service connection for a left knee disability and assigned a noncompensable rating, effective February 10, 2009.  A subsequent December 2010 rating decision provided an increased 10 percent rating, effective February 10, 2009.

The Veteran's left knee disability claim was previously before the Board in July 2014.  The Board remanded the claim so that VA treatment records could be obtained and so that a VA examination could be performed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran originally requested a Travel Board hearing with her substantive appeal for her left knee disability.  She withdrew this request in an August 2012 letter.  She initially indicated she did not request a Board hearing on the substantive appeal of her psychiatric claim; however, in a March 2015 statement by her representative (in lieu of a VA Form 646), the representative incorrectly noted that she requested a Travel Board hearing on her substantive appeal for her psychiatric claim.   Instead, the cited request for a Travel Board hearing was a part of her left knee substantive appeal, which she later withdrew. 

In May 2015, the Veteran was contacted to determine if she was requesting a Board hearing.  She indicated in the report of contact that she would talk to her representative about whether she wished to request a Board hearing.  

In a July 2015 statement, the Veteran wrote that she was requesting a "BVA Video Conference Hearing" for her claim for PTSD.  She also indicated that she wished to discuss her claim for an increased rating for her left knee disability.  Similarly, in August 2015, the Veteran called to state that the VA Form 646 statement was incorrect in "selecting" a Travel Board hearing, and that it should have a video conference hearing.  On remand, the Veteran should be scheduled for a video-conference hearing before a Member of the Board. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




